Case 0:19-cv-61617-WPD Document 1 Entered on FLSD Docket 06/27/2019 Page 1 of 5



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                               CASE NO.:




  ADAM LEZOTTE,

        Plaintiff,

  v.

  GR RESTAURANT MANAGEMENT, LLC, a
  Florida limited liability company,
  G&V 2, LLC, a Florida limited liability company,
  and GARY RACK, individually,

        Defendants.


                                              COMPLAINT

         COMES NOW, the Plaintiff, ADAM LEZOTTE, by and through the undersigned counsel and

 on behalf of all those similarly situated, (hereinafter as “Plaintiff”), hereby brings this action against

 Defendants, GR RESTAURANT MANAGEMENT, LLC, G&V 2, LLC, and GARY RACK, individually,

 (collectively as “Defendants”), for violations under the Fair Labor Standards Act, as amended, 29 U.S.C.

 § 216(b) (hereinafter as “FLSA”). Plaintiff seeks unpaid overtime wages, liquidated damages, and

 reasonable attorney’s fee and costs from Defendants.



                                            JURISDICTION

 1.    This action arises under the Fair Labor Standards Act, 29 U.S.C. § 201, et. seq. The Court has

       jurisdiction over this claim pursuant to 29 U.S.C. § 216(b), and 28 U.S.C. §1331 and 1337.
Case 0:19-cv-61617-WPD Document 1 Entered on FLSD Docket 06/27/2019 Page 2 of 5



                                                VENUE

 2.   Venue is proper in the United States District Court for the Southern District of Florida as the

      unlawful practices alleged herein took place in Broward County, Florida, and the Defendant is a

      Florida corporation who transacts business in Broward County, Florida, and the transaction that

      is the basis of Plaintiff’s Complaint occurred within the District and venue, therefore, properly

      lies in this Court.




                                               PARTIES

 3.   Plaintiff, ADAM LEZOTTE, is an individual residing in the County of Broward, State of Florida.

      Plaintiff became employed and hired by Defendants on or about February 2017, and worked for

      Defendants preparing food until approximately April 2019.

 4.   At all times material, Plaintiff, ADAM LEZOTTE, was an employee of Defendants within the

      meaning of the FLSA.

 5.   Defendant, GR RESTAURANT MANAGEMENT, LLC, is a limited liability company formed

      and existing under the laws of the State of Florida and at all times during Plaintiff’s employment,

      Defendant was an employer as defined by 29 U.S.C. §203(d).

 6.   Defendant, G&V 2, LLC, is a limited liability company formed and existing under the laws of the

      State of Florida and at all times during Plaintiff’s employment, Defendant was an employer as

      defined by 29 U.S.C. §203(d).

 7.   At all times relevant, the Defendant, GARY RACK, was an individual resident of the State of

      Florida who owned and/or operated the named corporate Defendants where Plaintiff was

      employed.     Defendant, GARY RACK, is involved in the day-to-day opertation of GR
Case 0:19-cv-61617-WPD Document 1 Entered on FLSD Docket 06/27/2019 Page 3 of 5



       RESTAURANT MANAGEMENT, LLC and/or G&V 2, LLC and was responsible for the

       supervision of the Plaintiff, the hiring and firing of employees, and had the duty to pay his

       employees.    Defendant, GARY RACK, acted and acts directly in the interests of GR

       RESTAURANT MANAGEMENT, LLC and/or G&V 2, LLC, in relation to its employees, and

       thus, Defendant, GARY RACK, was and is an employer within the meaning of Section 3(d) of

       the FLSA, 29 U.S.C. §203(d).

 8.    Plaintiff was an employee of Defendants and at all time relevant to the violations of the FLSA

       were engaged in commerce as defined by 29 U.S.C. §§206(a) and 207(a)(1).

 9.    Throughout Plaintiff’s employment with Defendants, the coroprate Defendants were enterprises

       engaged in commerce or in the production of goods for commerce as defined by 29 U.S.C.

       §203(r) and 203(s).

 10.   At all times material, Defendants employed employees who regularly were and are engaged in

       commerce or the production of goods for commerce, with Defendant having annual gross

       volume of sales or business done of not less than $500,000 within the meaning of Sections 203(r)

       and (s) of the FLSA. Alternatively, Plaintiff and those employees similarly situated worked in

       interstate commerce so as to fall within the protections of the Act.

 11.   At all times pertinent to this Complaint, Defendants failed to comply with Title 29 U.S.C. § 201-

       209, in that Plaintiff performed services for Defendants for which no provision were made by the

       Defendants to properly pay Plaintiff for those hours worked in excess of Forty (40) hours within

       each and every work week.

 12.   Plaintiff regularly worked in excess of Forty (40) hours in one or more work weeks during his

       employment with Defendants.
Case 0:19-cv-61617-WPD Document 1 Entered on FLSD Docket 06/27/2019 Page 4 of 5



 13.   However, Defendants did not pay time and-a-half wages for all of the overtime hours worked by

       Plaintiff.

 14.   Upon information and belief, the records, to the extent any exist, concerning the number of

       hours worked and amounts paid to Plaintiff, are in the possession and custody of Defendants.



                                          COUNT I
                             RECOVERY OF OVERTIME COMPENSATION

 15.   Plaintiff, ADAM LEZOTTE, re-alleges and incorporates herein the allegations contained in

       paragraphs 1-14.

 16.   Plaintiff is entitled to be paid time and-a-half his regular rate of pay for each hour worked in

       excess for Forty (40) hours in each work week.

 17.   By reason of the said intentional, willful and unlawful acts of Defendants, Plaintiff has suffered

       damages plus incurring costs and reasonable attorney’s fees.

 18.   As a result of Defendants’ willful violations of the Act, Plaintiff is entitled to liquidated damages.

 19.   Plaintiff has retained the undersigned counsel to represent him in this action, and agreed to pay

       their counsel reasonable fees and costs, and pursuant to 29 U.S.C. §216(b), Plaintiff is entitled to

       recover all reasonable attorney’s fees and costs incurred in this action.

       WHEREFORE, Plaintiff, ADAM LEZOTTE, demands judgment against the Defendants, jointly

 and severally, for the following:

         (a)        Unpaid overtime wages found to be due and owing;

         (b)        An additional amount equal to the minimum overtime wages found to be due and

                    owing as liquidated damages;

         (c)        A reasonable attorney’s fee and costs; and
Case 0:19-cv-61617-WPD Document 1 Entered on FLSD Docket 06/27/2019 Page 5 of 5



       (d)     Such other relief as the Court deems just and equitable.


                                    DEMAND FOR JURY TRIAL

 20.   Plaintiff demands a jury trial on all issues so triable.




 DATED: June 27, 2019

                                                         MILITZOK LAW, P.A.
                                                         Attorney for Plaintiff
                                                         Wells Fargo Building
                                                         4600 Sheridan Street, Suite 402
                                                         Hollywood, Florida 33021
                                                         (954) 780-8228 - Telephone
                                                         (954) 719-4016– Facsimile
                                                         bjm@militzoklaw.com

                                                         By: /s/ Brian Militzok
                                                         BRIAN J. MILITZOK, ESQ
                                                         Fla. Bar No.: 0069993
